Title: To George Washington from Thomas Johnson, 3 January 1796
From: Johnson, Thomas
To: Washington, George


          
            Sir
            Frederick [Md.] 3d January 1796.
          
          A pretty general Opinion prevails amongst us that Congress will this Session open a Land Office for the Northwestern Territory and the published proceedings in a degree confirm it. Colo. John Lynn, who has heretofore enjoyed your favorable Opinion in another Line, is desirous on the Event taking place that you should extend your Confidence to him in this new Department: I believe him competent to fill any Rank in it and on a long Acquaintance with him he has proved himself a man of probity and Honor—I have had the pleasure to remark that he is exact in the discharge of public Duties, far from being greedy and has patience with the ignorant to whom he seems disinterestedly inclined to point out the Way. I am sir Your most obedt humble Servant
          
            Th. Johnson
          
        